DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communications
The examiner acknowledges request for extension of time, amendment and remarks filed 11/28/2022.
Claim 1 is amended.  
New claims 18-20 are added.
Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 12/03/2020 is acknowledged.  The traversal is on the ground(s) that Groups II, III and IV correspond to allowable Group I and should be reinstated.  This is not found persuasive because while the rejoinder clause permits rejoining withdrawn process claims with product claims, determination of allowability of Group I, claims 1-7 have not been made.   Once Group I is determined allowable, withdrawn process claims that are commensurate in scope with an allowable product/apparatus claim will be rejoined; and withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. See MPEP § 821.04.   Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The requirement was deemed proper and made FINAL
However, TRANCHANT teaches cosmetic composition comprising microgel and magnetite and can be applied to the skin or used as makeup as described below.   Hence claims 8, 9 and 13 are included with claims 1-7.
Therefore, claims 10-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/03/2020.
Claims 1-9 and 13-20 are under consideration.

Priority
The examiner acknowledges this application as a 371 of PCT/IB2018/001212 filed 11/02/2018, and which claims benefit of EPO application 17196940.5 filed 10/17/2017.

Response to Arguments
The examiner agrees with applicant that Ehlis was not applied in the rejection of the claims in the last office action.
Applicant’s arguments filed 11/28/2022 have been fully considered and the examiner finds the arguments not persuasive.   The rejections are not withdrawn.
Applicant argues that claim 1 has been amended to say the microgels are configured to release cosmetic active organic substance while Tranchant focuses on the absorption of oppositely charged nanoparticles. Applicant then notes that one skilled in the art would recognize the reference to be contemplating encapsulation by electrostatic interactions, which would make release of the encapsulated materials difficult.   Therefore, applicant concludes that the ordinary skilled artisan would not be led to encapsulation of cosmetic active organic substances that are to be released from the microgels as required by claim 1.   
Response: In the broadest interpretation, claim 1 is directed to a microgel comprising crosslinked poly(ethylene glycol) methyl ether methacrylate polymer and entrapped cosmetic active organic substance and having a ratio of entrapped cosmetic active organic substance to crosslinked polymer of from 500 mg/mg to 10 mg/mg.   Release of the cosmetic active organic substance is the results to be achieved or the intended use of the microgel.   Tranchant teaches poly(oligo(ethylene glycol) methacrylate microgel comprising pharmaceutical or cosmetically active ingredients nanoparticles (abstract; paragraphs [0030]-[0031],).  The nanoparticles are pigments, dyes and sunscreens that are commonly used in cosmetics (paragraph [0061] and claim 20).   The nanoparticles are trapped (paragraph [0012]) and the microgels deliver biologically active products (paragraphs [0074]-[0076]).   With respect to paragraphs [0025] and [0026] of Tranchant and applicant’s argument that it would be difficult to release encapsulated materials, the examiner notes that paragraph [0025] teaches that the microgel of Tranchant has the advantage of being pH responsive, biocompatible, capable of forming hybrid microgels by adsorption of oppositely charged nanoparticles, …capable of diffracting light to generate color.   There is no teaching in paragraph [0025] or [0026] that the nanoparticles of dyes or sunscreens cannot be delivered.  
Applicant also argues that the biologically active components disclosed in paragraph [0075] and claim 26 of Tranchant are components to be used with the microgels and are not encapsulated.  
Response:   It would appear that components to be used with microgel would mean that the components are in the microgel.   In Tranchant, the components are part of the microgel and not outside the microgel (see at least paragraphs [0076], [0085] and claims 20, 25, 28).   The nanoparticles are pigments, dyes and sunscreens that are commonly used in cosmetics (paragraph [0061] and claim 20).   The nanoparticles are trapped (paragraph [0012]) and the microgels deliver biologically active products (paragraphs [0074]-[0076]).   Thus, the trapped nanoparticles represent encapsulation in the broadest interpretation.
Applicant also argues that the rejection of claims 3, 7 and 8 over Tranchant should be withdrawn for the reasons argued previously above.
Response: The examiner has responded to the argument above.   The rejection of claims 3, 7 and 8 is maintained below.
For claims 6, applicant argues that Lee does not remedy the deficiencies of Tranchant as outlined above and the rejection should be withdrawn.
Response: The rejection of claim 6 is being maintained because Lee was relied upon for teaching that hyaluronic acid immobilized on particles of magnetite have been used for targeted drug delivery in the treatment of cancer (see the whole document of YUHAN LEE, the title).   Thus, with respect to claim 6 and hyaluronic acid, Lee remedies the deficiency of Tranchant

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation).
Claim 1 has been amended to say the microgels are configured for ….   pH-triggered, temperature-triggered and/or solvent-triggered delivery of cosmetic active organic substance is the results to be achieved or the intended use of the microgel in response to pH, temperature and/or solvent.   The recitation of “configured” now in claim 1 does not change the scope of claim 1 that is directed to microgel comprising crosslinked poly(ethylene glycol) methyl ether methacrylate polymer and entrapped cosmetic active organic substance and having a ratio of entrapped cosmetic active organic substance to crosslinked polymer of from 500 mg/mg to 10 mg/mg.   Release of the cosmetic active organic substance is the results to be achieved or the intended use of the microgel.      
The ratio of entrapped active organic substance to crosslinked polymer in the microgel is 500 microgram/mg to 10 mg/mg.   There is no demonstration in the as filed specification that the ratio in the range claimed provides unexpected results of the microgel entrapping the active organic substance.   No specific active organic substances have been claimed in claim 1.    T
TRANCHANT discloses poly(oligo(ethylene glycol) methacrylate microgel that carry magnetite nanoparticles or biologically active substances (see the whole document with emphasis on the abstract; paragraphs [0029]-[0040]).   The product is used in cosmetic compositions (see at least paragraphs [0069], [0074]-[0076]); and the cosmetic composition can be in the form of makeup or can be applied to the skin (paragraph [0085]) and the composition may also contain surfactant, oil, pigments, dyes and biologically active products (paragraphs [0075], [0076]).    The abstract and paragraph [0050] teaches that the microgels may comprise organic actives.   Surfactants, oils and biologically active products (see at least claim 26). 
The ethylene glycol units, that is the n in the M(EO)nMA is 8-10 (paragraph [0035]) meeting the requirement of claim 1 as 8-10 anticipates 6-10.   The EO unit in the M(EO)2MA is 2 (paragraph [0034]) anticipating the requirement of claim 2 that there are 0-6 units EO.
Thus, for claim 1, TRANCHANT teaches microgel containing organic active substances namely surfactants, oils and biologically active products (see at least claim 26).
The difference between claim 1 and TRANCHANT as it regards active organic substance is that TRANCHANT while teaching ratio of magnetite/mg microgel by exemplifying incorporation of magnetite into the microgel, TRANCHANT does not teach ratio of active organic substance to microgel in the range claimed.   However, looking to the amount of magnetite incorporated in the microgel, the ordinary skilled artisan would be guided by that teaching at the effective date of the invention to incorporate an amount of active organic active agents in the microgel cosmetic composition, that when applied to the skin (see TRANCHANT claim 28) would predictably be used for the care of the skin.   There is no demonstration that the ratio in the ranges claimed provides unexpected results.    
 For claims 1 and 2, the ethylene glycol units, that is the n in the M(EO)nMA is 8-10 (paragraph [0035]) meeting the requirement of claim 1 as 8-10 anticipates 6-10.   The EO unit in the M(EO)2MA is 2 (paragraph [0034]) meeting the requirement of claim 2 that there are 0-6 units EO. 
For claim 5, the artisan would look to the teaching of magnetite where 14.4 mg magnetite is incorporated per 58 mg microgel and incorporate an amount of oil or biological active products that the cosmetic composition when applied to the skin would predictably care for the skin.   There is no demonstration that the ratio in the ranges claimed provides unexpected results.          
For claim 4, the microgel product is in the form of thin film dispersed in aqueous phase  (paragraphs [0014], [0015]) and the thickness or size varies from 350-450 micron (paragraph [0137]) and this range anticipates the range of 10-500 micron of claim 4.
For claim 9, the cosmetic composition can be in the form of makeup or can be applied to the skin (paragraph [0085]) and thereby anticipates the claim.
For new claim 16, oils meet the limitation of the active substance being hydrophobic. 
For new claim 17, the disclosed range of 350-450 microns overlaps the claimed range of 100-400 microns with the 350-400 micron intersecting points within the claimed range and 350-450 microns allows for 350-400 microns.
Thus, TRANCHANT renders claims 1-2, 4-5, 9 and 16-17 prima facie obvious.

Claims 1, 2, 3, 7, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation) as applied to claims 1 and 2.
Claims 3, 7, 8, 13 and 15 depend from claim 1.   Claim 14 depends on claim 2
TRANCHANT has been described above to render claims 1 and 2 prima facie obvious. 
Claims 3 and 15 limit the % amounts of the diethylene glycol methacrylate, the oligoethylene glycol methacrylate and the methacrylic acid monomeric units of the microgel.   
TRANCHANT teaches the microgel to comprise 80-90 mole% M(EO)2MA (which meets the diethylene glycol methacrylate), 5-15 mole% M(EO)2MA (which is oligoethylene glycol methacrylate) and 0.1-10 mole% methacrylic acid monomer (see paragraph [0041]) and the total number of moles of the components totals 100%.   
The difference between claims 3 and 15 and the different parts that make up the microgel in TRANCHANT is that in TRANCHANT, the methacrylic acid monomer is at 0.1 to 10 mole% while it is at 2-8 mole% in claim 3 or 3-7 mole% in claim 15.   The 0.1-10 mole% overlaps the claimed range of 2-8 mole% and 3-7 mole%.   The disclosed range of 0.1 to 10 mole% allows for the claimed range of 2-8 mole% and 3-7 mole% because the disclosed range intersects the claimed ranges at 2-8 mole% and 3-7 mole%.   
Therefore, at the effective date of the invention, one having ordinary skill in the art, guided by TRANCHANT that the total numbers of moles of the monomers should add up to 100% and also that the monomers are disclosed in ranges, would use amounts of the methacrylic acid monomers in % amounts that when combined with M(EO)2MA (which meets the diethylene glycol methacrylate) and M(EO)2MA (which is oligoethylene glycol methacrylate) would total 100%.   The motivation is to obtain a microgel composition such that when the mole% of the various monomeric units are added, the amount would be 100 % by selecting the mole % of the methacrylic acid monomer from the 0.1-10% that would when combined with the other two produce a microgel that would be monodisperse, pH-responsive and temperature-responsive and be able to incorporate organic molecules or inorganic particles such as magnetite.
For claim 7, the release characteristics recited is characteristic of the composition of claim 1.   Because TRANCHANT teaches the composition/product of claim 1, it would also be expected to have the recited characteristic release in claim 7.   Specifically, the microgel of TRANCHANT is also pH responsive to variations of pH (see the whole document and paragraph [01212]).
For claim 8, the makeup cosmetic composition of TRANCHANT contains oil or surfactant and TRANCHANT teaches the composition of claim 1.   While TRANCHANT teaches the composition of claim 1 and also teaches that the composition contains oil or surfactant, TRANCHANT does not teach the ionic strength recited in claim 8.   However, because TRANCHANT teaches the composition of claim 1 containing oil or surfactant, it will be reasonably expected that the same claimed composition and disclosed composition would have the same ionic strength.   Therefore, it would be reasonably expected that the composition of TRANCHANT inherently have ionic strength such as that claimed in claim 8.
For claim 13, the cosmetic composition can be in the form of makeup or can be applied to the skin (paragraph [0085]) and thereby meeting the limitation of the claim.
For claim 14, an oligo(ethylene glycol) methyl ether methacrylate (M(EO)nMA), with n being an integer ranging from 3 to 12 (paragraph [0035]) allows for n of 4 and 5, thereby rendering new claim 14 prima facie obvious.
Therefore, TRANCHANT renders claims 3, 7, 8, 13, 14 and 15 prima facie obvious.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation) as applied to claim 1, in view of YUHAN LEE et al. “Bioinspired Surface Immobilization of Hyaluronic Acid on Monodisperse Magnetite Nanocrystals for Targeted Cancer Imaging,” in Adv. Mater. 2008 November 3; 20 (21): 4154-4157, downloaded as pages 1-5.
TRANCHANT has been described above to render claim 1 prima facie obvious. 
Claim 6 further limits the cosmetic active organic substances to Octyl salicylate or hyaluronic acid or diethylamino hydroxybenzoyl hexyl benzoate or benzophenone-4 or citronellol or salicylic acid.   TRANCHANT differs from claim 6 by not disclosing any of the cosmetic active organic substances listed in claim 6.   
However, in the TRANCHANT teaches in paragraph [0017] that microgels have been known to be effective targeted delivery vehicles for active principles for treating cancer.   It is also known in the art that hyaluronic acid immobilized on particles of magnetite have been used for targeted drug delivery in the treatment of cancer (see the whole document of YUHAN LEE, the title).   Thus, at the effective date of the invention, the artisan would be motivated to include hyaluronic acid in the aqueous dispersion of magnetite and microgel with the expectation of targeted delivery of active agents. 
Therefore, TRANCHANT in view of YUHAN LEE renders claim 6 prima facie obvious. 

New Rejections
New Claims 18-20
Claims 1 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TRANCHANT et al. (WO 2016110615 A1, using US equivalent 20180002493 as an English Translation) as applied to claim 1, in view of Polonka et al. (US 20110104082 A1) and further in view of Arai et al. (EP 3912683 A1).
TRANCHANT has been described above to render claim 1 prima facie obvious. 
Claim 20 further limits the cosmetic active organic substances to Octyl salicylate or hyaluronic acid or salt thereof, diethylamino hydroxybenzoyl hexyl benzoate or benzophenone-4 or citronellol or salicylic acid.   TRANCHANT differs from claim 20 by not disclosing any of the cosmetic active organic substances listed in claim 20.    However, Tranchant also discloses that the nanoparticulate agent in the microgel is dye or sunscreen (paragraph [0061] and claim 20).   Tranchant does not teach any specific sunscreen.
Polonka teaches that organic sunscreen agents include Benzophenone-3, octyl salicylate, octyl methoxycinnamate and 2-phenylbenzimidazole-5-sulphonic acid (paragraph [0007]).   Also, Arai teaches sunscreen formulations comprising octyl salicylate or homosalate and microgel (paragraphs [0014], Formulation examples 3, 4, 6, 11-13 and claims 1 and 4).   Therefore, at the effective date of the invention, the ordinary skilled artisan guided by the teaching of Tranchant and Polonka and Arai to use any of the specific sunscreen agents in the microgel of Tranchant with the expectation that the microgel would predictably be effective as a sunscreen composition/product.  
Fort claim 18, octyl salicylate:

    PNG
    media_image1.png
    172
    365
    media_image1.png
    Greyscale
has an -OH group per molecule.
For claim 19, octyl salicylate:

    PNG
    media_image1.png
    172
    365
    media_image1.png
    Greyscale
has a C=C double bonds per molecule. 
Therefore, Tranchant in view of Polonka and Arai renders claims 18-20 prima facie obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites “configured” and the specification as filed does not disclose configuring the microgel.   This is new matter rejection as the as filed specification does not envision “configured” now recited in amended claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “configured” renders claim 1 indefinite as it is unclear what the term means with respect to the microgel.   The term may mean shaped or put together in some particular form or designed or has the ability of, or is capable of, in this case, to deliver cosmetic active organic substance.   The specification fails to direct the artisan as to what applicant means by “configured.”
Correction is respectfully requested.
The claims are examined as microgel having the ability to deliver cosmetic active organic substance in response to pH, temperature and solvent.  It is also noted that ability to deliver is the results to be achieved or the intended use of the microgel. 

Duplicate Claims
Applicant is advised that should claim 6 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

No claim is allowed.

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613